Cite as 2013 Ark. App. 659


                ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                      No. CV-12-689


                                               Opinion Delivered   November 6, 2013

 ED BLALOCK                             APPEAL FROM THE WASHINGTON
                                        COUNTY CIRCUIT COURT
                              APPELLANT [NO. DR-2010-1311]

 V.                                            HONORABLE G. CHADD MASON,
                                               JUDGE
 CLAUDETTE BLALOCK

                                 APPELLEE AFFIRMED IN PART; REVERSED
                                          AND REMANDED IN PART


                             RHONDA K. WOOD, Judge


       Appellant Ed Blalock contests a Washington County Circuit Court’s final order

setting child support, alimony, and dividing marital property as part of his divorce from

appellee Claudette Blalock. Ed contends that the court erred (1) in ordering that he

provide health insurance for the parties’ adult daughter; (2) by not determining the present

value of the divided property; (3) in finding that the proceeds from the sale of his law firm

were marital property; (4) in the determination of child support for the parties’ minor

children; and (5) in the determination of alimony. We reverse on the issues of health

insurance and child support, and we affirm in all other respects.

       We review domestic-relations cases de novo, but we will not reverse a circuit

court’s finding of fact unless it is clearly erroneous. See Hunter v. Haunert, 101 Ark. App.
                                 Cite as 2013 Ark. App. 659


93, 270 S.W.3d 339 (2007). A finding is clearly erroneous when, although there is

evidence to support it, the reviewing court is left with a definite and firm conviction that

the circuit court has made a mistake. Id. In reviewing a circuit court’s finding, we give

due deference to the court’s superior position to determine the credibility of the witnesses

and the weight to be accorded to their testimony. Brown v. Brown, 373 Ark. 333, 284
S.W.3d 17 (2008).

                                       I.   Health Insurance

       Ed’s first argument is that the circuit court erred in ordering that he continue to

provide health insurance for his adult daughter. Claudette does not contest this on appeal.

Absent specific extenuating circumstances, not applicable in this case, the general rule in

Arkansas is that a parent is only legally obligated to support his or her child until the time

the child reaches majority. Babb v. Matlock, 340 Ark. 263, 9 S.W.3d 508 (2000). We agree

with both parties and reverse the circuit court’s ruling on this issue.

                               II. Present Value of Marital Property

       Next, Ed contends that the court erred in not determining the present value of

certain marital property, specifically three notes1 the court awarded him in the division of

marital property. He believes that they are not collectable, which makes the property

distribution unequal.

       Marital property must be divided equitably in a divorce. Ark. Code Ann. § 9-12-

315 (Repl. 2009); Williams v. Williams, 82 Ark. App. 294, 108 S.W.3d 629 (2003).



       1
        The three notes in question included a loan to Ed’s sister, a loan to Ed’s father, and
the note from the sale of Ed’s law practice in Nevada.
                                               2
                                 Cite as 2013 Ark. App. 659


Arkansas Code Annotated section 9-12-315(a)(1)(A) provides that all marital property shall

be distributed one-half to each party unless the court finds such a division to be

inequitable. The statute indicates that when a court finds such a division to be inequitable,

the court must state, in its order, why it did not equally divide the marital property. Ark.

Code Ann. § 9-12-315(a)(1)(B).

        Courts do not have to be mathematically precise when distributing property; the

statute’s interest is in an equitable division. Williams, 82 Ark. App. at 313, 108 S.W.3d at

641. A circuit court has broad powers and a measure of flexibility to apportion property

to achieve an equitable division. Id. The critical inquiry is how the total assets are divided.

Id. Our standard of review is significant: we will not substitute our judgment as to how

the court should have divided the property; we only decide whether the order is clearly

wrong. Id.

       The circuit court listed the approximate values of the notes awarded to Ed. While

Ed disagrees with the court’s value, we give due deference to the circuit court to weigh

the credibility of witness testimony, and there was ample evidence in the record to

support the court’s approximate present values of these notes. From a review of the

record, we cannot say the court erred in its determination of the value of the notes in

question or in its distribution of the property.

                        III. Classification of Note from Sale of Law Practice

       Ed additionally argues that the circuit court erred in finding that the promissory

note for the sale of his Nevada law firm was marital property instead of separate property,

thus skewing the circuit court’s equitable division of the couple’s property. The burden

                                               3
                                Cite as 2013 Ark. App. 659


was on Ed to establish that the property was his separate non-marital property. See Johnson

v. Johnson, 2011 Ark. App. 276, 378 S.W.3d 889.

       Although Arkansas Code Annotated section 9-12-315(b)(1) excludes property that

is acquired prior to the marriage from the definition of marital property, our court has

articulated an exception to this rule for the active appreciation in value of non-marital

assets. Johnson, supra. When one spouse makes significant contributions of time, effort,

and skill directly attributable to the increase in value of non-marital property, the

presumption arises that such increase belongs to the marital estate. Id. Additionally, the

court may consider a spouse’s services to the family that directly or indirectly contribute to

the non-marital property’s appreciation in value. Id.

       Though Ed established his law firm prior to marrying Claudette, the record reflects

that Claudette worked at the firm after their marriage. Further, both parties’ testimony

reflects that Claudette was largely responsible for raising their three children and taking

care of their household. The record shows that Ed was only able to devote the majority

of his time and energy to the success of the law practice because Claudette was taking care

of the children and the home. Based on the record, the court did not err in finding that

Claudette’s direct and indirect contributions to the firm increased the firm’s value, and

that she is entitled to her portion of the proceeds from the sale, which means she is

entitled to a portion of the proceeds from the subsequent promissory note.

                                       IV. Child Support

       Ed argues that the circuit court erred in making its child-support award because it

did not account for the child-custody arrangement affording each party equal time with

                                              4
                                Cite as 2013 Ark. App. 659


the children. While we do not find merit in this argument, as Claudette was named

primary custodial parent of the parties’ two children, we do find that the child-support

award does not meet the guidelines outlined in Arkansas Code Annotated section 9-12-

312 (Repl. 2009).

       Arkansas law provides that the appropriate method for determining the amount of

child support to be paid by the noncustodial parent is by reference to a family-support

chart. Davis v. Bland, 367 Ark. 210, 238 S.W.3d 924 (2006). The circuit court’s order

does not comply with Administrative Order No. 10. Under section (I) of the

administrative order, the circuit court’s order “shall contain [1] the court’s determination

of the payor’s income, [2] recite the amount of support required under the guidelines, and

[3] recite whether the court deviated from the Family Support Chart.” Ark. Sup. Ct.

Admin. Order No. 10(I). The circuit court’s order does not contain a determination of

Ed’s income, does not refer to the guidelines, and does not recite whether it deviated from

the family-support chart.2   Therefore, we reverse and remand for further findings by the

circuit court in compliance with Administrative Order No. 10 and Arkansas Code

Annotated section 9-12-312 regarding the portion of the order devoted to Ed’s child-

support obligations.

                                        V. Alimony

       Last, Ed claims that the circuit court erred in its award of alimony to Claudette.

The purpose of alimony is to rectify economic imbalance in the earning power and the



       2
        Our presumption is that the circuit court deviated from the chart as the amount of
child support ordered, $836, does not exist on the chart.
                                             5
                                Cite as 2013 Ark. App. 659


standard of living of the parties to a divorce in light of the particular facts of each case.

Harvey v. Harvey, 295 Ark. 102, 747 S.W.2d 89 (1988). The primary factors that a court

should consider in determining whether to award alimony are the financial need of one

spouse and the other spouse’s ability to pay. Id. The trial court should also consider the

following secondary factors: (1) the financial circumstances of both parties; (2) the amount

and nature of the income, both current and anticipated, of both parties; (3) the extent and

nature of the resources and assets of each of the parties; and (4) the earning ability and

capacity of both parties. Anderson v. Anderson, 60 Ark. App. 221, 963 S.W.2d 604 (1998).

The amount of alimony should not be reduced to a mathematical formula because the

need for flexibility outweighs the need for relative certainty. See Mitchell v. Mitchell, 61
Ark. App. 88, 964 S.W.2d 411 (1998).

       Here, the evidence before the court was that, during the nineteen-year marriage,

Claudette worked little and tended to the home while Ed supported the family financially.

Ed has a law degree, has run a successful law practice, and his earning capacity was and is

much higher than Claudette’s. The circuit court’s order that Ed pay Claudette $2,500 per

month in alimony for four years was supported by the record, and we affirm.

       Affirmed in part; reversed and remanded in part.

       GLADWIN, C.J., and PITTMAN, J., agree.

       Brett D. Watson, Attorney at Law, PLLC, by: Brett D. Watson, for appellant.

       Rhoads Law Firm, by: Johnnie Emberton Rhoads, for appellee.




                                             6